Citation Nr: 0515131	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for residuals of pelvic fracture with 
complications.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from December 1958 to December 
1960.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 1999 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In August 2001, the Board remanded 
this matter for further development.    


FINDING OF FACT

The veteran's residuals of pelvic fracture with complications 
are related to active service.  


CONCLUSION OF LAW

The veteran's pelvic fracture was aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

The Merits of the Claim for Service Connection  

I.	Background

The veteran claims that active service aggravated his pre-
service pelvic fracture.  He maintains that this aggravation 
caused such residuals as current pelvic, low back, and right 
lower extremity disorders.  The veteran filed his original 
claim for service connection for these disorders October 
1961.  His claim was denied in an unappealed rating decision.  
The veteran later attempted to reopen his claim, but in 
October 1987 the Board denied his claim, finding that the 
veteran had not submitted new and material evidence to reopen 
the October 1961 decision.    

Medical records show that medical personnel at S.M. Heller 
Memorial Hospital treated the veteran for injuries he 
sustained in a car accident in July 1958.  X-ray evidence 
revealed a fracture through the right side of the crest 
involving the sacro-iliac joint.  An examiner diagnosed the 
veteran with a fracture through the crest of the right iliac 
bone with some callus formation.  The examiner noted the 
apparent visibility of the fracture line, that minimal weight 
bearing could be undertaken, and that it would be some time 
before the fracture line filled in completely.  

In September 1958, the veteran underwent a pre-induction 
examination.  Service medical records show that the examiner 
noted the veteran's fractured ilium without sequelae.  In a 
December 1958 addendum, the examiner stated that no 
additional defects had been discovered and that the veteran 
was fit for military service.  

Service medical records show that the veteran received 
treatment in February 1959 after complaining of pain in his 
right leg.  In September 1959, records show that the veteran 
complained of muscles aches and pains in this right leg.  
That same month medical personnel diagnosed the veteran with 
bilateral inguinal hernia, for which he later underwent 
separate hernia operations.  In February 1960, the veteran 
was treated for a posterior sacral contusion.  

In June 1960, the veteran requested re-evaluation of his 
fractured pelvis, complaining of pain in his right hip and 
leg.  Later that month, a Sergeant reported negative x-ray 
results of the veteran's pelvis.  Nevertheless, the veteran 
attended the Orthopedic Clinic at the Womack Army Hospital 
for evaluation of these complaints in June 1960.  The veteran 
indicated that he had had the pain intermittently since he 
was involved in the 1958 automobile accident.  The veteran 
reported that the pain had always been dull in nature and 
seemed to be aggravated by prolonged activity.  The physical 
examination showed that the veteran walked with the right 
foot slightly externally rotated.  There was at least a one-
half inch shortening of the right leg compared with the left 
leg, a finding not noted on the veteran's induction 
examination.  The impression was of an old fracture, pelvis, 
with possible shortening of the right leg.  The examining 
physician stated that he gave the veteran a one-half inch 
heel lift for the right shoe in order to help relieve his 
symptoms.    

In September 1960, the veteran underwent a separation 
examination.  In the Report of Medical History, the veteran 
noted "yes" to questions concerning disorders related to 
swollen or painful joints, cramps in his legs, arthritis or 
rheumatism, bone, joint, or other deformity, "trick" or 
locked knee, or foot trouble.  The examining physician noted 
that the veteran's right leg was one-half inch shorter than 
his left leg.  The veteran's lower extremities, spine, and 
other musculoskeletal, were all clinically evaluated as 
normal.  

Private medical records dated in the mid 1980s indicate that 
the veteran injured his low back while working as a civilian 
in 1964.  Other private medical records indicate that the 
veteran injured his lower back in his 1958 automobile 
accident, and then aggravated the injury in the 1964 
industrial accident.  In a September 1983 VA compensation 
examination, x-ray evidence indicated that the veteran had 
fractured his cervical spine, while x-rays of the veteran's 
lumbosacral spine were reported to be normal.  Following the 
physical examination and a review of the veteran's 
x-rays, the examiner diagnosed the veteran with the 
following: (1) status post lumbosacral strain, and (2) status 
post cervical strain.  

VA outpatient treatment records from January 1985 to March 
1986 show negative x-rays of the veteran's lumbosacral spine 
and right hip.  VA outpatient treatment records from February 
to April 1988 reflect intermittent treatment for the 
veteran's chronic low back pain.  

A private medical statement dated in July 1999 found current 
back, right leg, paresthesias, and pelvis disorders.  The 
examiner noted that April 1999 x-rays showed a one-inch 
lowering of the right side of the pelvis.  The examiner 
addressed whether the veteran's pre-service fractured ilium 
was aggravated by his military service, and whether 
aggravation led to secondary disorders such as a back and leg 
disorder, or any other disorders.  The examiner stated that 
he had reviewed the veteran's service medical records, 
including the records from the Orthopedic Clinic at the 
Womack Army Hospital, as well as the S.M. Heller Memorial 
Hospital x-ray report, the veteran's intake medication 
examination, and workers' compensation information related to 
his 1964 industrial accident.  The examiner stated that 
active service aggravated the veteran's fractured ilium.  
This examiner saw the veteran's activities during active 
service - prolonged activity involving stringing field wire 
and performing survey outfit tape measure duties, as well as 
shoveling coal - as instrumental in aggravating the injury.  

The examiner also stated that active service related to the 
veteran's right leg disorder, paresthesisas disorder, and low 
back disorder.  The examiner found the right pelvic 
unleveling, arising from the pre-service injury and in-
service aggravation, as related to the veteran's aching pain 
in his right thigh and calf.  And he views the low back 
disorder as related to the leg disorder.      

The veteran underwent VA compensation examination again in 
July 2002.  This examiner found the veteran without current 
pelvis or leg disabilities.  With regard to the veteran's 
pelvis, this examiner stated that nothing in the medical 
records suggests permanent aggravation during the veteran's 
active service.  With regard to the veteran's low back, this 
examiner found a lumbosacral strain.  But he stated that more 
likely than not, the veteran's low back disorder is not 
related to his pelvis disorder.  The examiner stated that the 
veteran's back disorder is more likely related to the 
veteran's abnormal gait noted in 1960, and to his industrial 
injury in 1964. 




II. 	Laws and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306(b).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).  See Cotant v. Principi, 17 Vet. App. 
117, 131 (2003)(holding that the clear and unmistakable 
evidence standard in 38 C.F.R. § 3.306(b) is "onerous" and 
requires an "undebatable" result).  

When there is an approximate balance of positive and negative 
evidence  regarding these matters, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  

III.	Analysis

Upon induction, the veteran was found physically qualified 
for duty, and without sequelae for the noted pre-service 
ilium fracture sustained in the July 1958 car accident.  To 
deny the veteran's service connection claim, therefore, the 
Board must find clear and unmistakable evidence both that the 
veteran's pelvis injury existed prior to service and that it 
was not aggravated by service.  VAOPGCPREC 3-03.  The Board 
finds that clear and unmistakable evidence shows a pre-
service injury, and that the evidence is divided with regard 
to whether active service aggravated the injury.  

Regarding the first issue, the evidence shows unmistakably a 
pre-service injury.  VAOPGCPREC 3-03.  The evidence 
demonstrates that the veteran did in fact fracture his pelvis 
in a July 1958 car accident, just prior to his induction into 
the Army.  The veteran has admitted to this, and the service 
medical records evidence this.  See 38 C.F.R. § 
3.304(b)(3)(in-service statements against interest are of no 
force and effect if no other data do not establish the fact).  

As to whether clear and unmistakable evidence shows that the 
veteran's pelvis injury was not aggravated by service, the 
Board finds differently.  VAOPGCPREC 3-03.  In short, the 
Board finds that there is an approximate balance of positive 
and negative evidence on this issue which essentially places 
the evidence in conflict.  See 38 U.S.C.A. § 5107(b).  Where 
the record is in dispute, a conclusion that clear and 
unmistakable evidence exists is plainly not sustainable.  
VAOPGCPREC 3-03.    

On the one hand, there is evidence of record supporting the 
proposition that active service did not aggravate the 
veteran's pelvis injury.  Service medical personnel noted 
negative x-ray evidence of the veteran's pelvis in 1960.  The 
report of medical examination upon the veteran's separation 
from service noted the veteran's musculoskeletal system as 
normal.  VA medical personnel noted negative x-rays of the 
veteran's hip and back in the mid 1980s.  And a recent VA 
examiner found that no evidence in the record suggests that 
the veteran's injury was permanently aggravated by his 
service.  38 C.F.R. § 3.304(b)(3).  This VA examiner did not 
provide a detailed factual background for his conclusions or 
reasoning, however.  See Miller v. West, 11 Vet. App. 345, 
348 (1998)(holding that "a bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.")  

Moreover, despite being deemed qualified for induction in 
September 1958 and despite successful completion of basic 
training, the veteran began experiencing problems with his 
pelvis, hip, and right leg areas beginning in February 1959.  
And service medical records show that he continued to 
experience such problems throughout the remainder of his 2-
year period of service.  The evidence shows that the veteran 
regularly sought treatment for right hip and leg pains.  And, 
by his unrebutted statement, the record indicates that the 
veteran regularly engaged in rigorous activity during his 
active service.  He shoveled coal and walked long hours and 
distances while performing surveying work.  

In support of the veteran's claim, the record also contains a 
detailed July 1999 private medical report diagnosing the 
veteran with current residuals of the pelvis fracture.  This 
report provides a medical nexus opinion buttressed by a 
factual predicate, detailed reasoning, and conclusions.  See 
Miller, 11 Vet. App. at 348.  In the private examiner's 
opinion, the veteran's residuals - to include his back, leg, 
and hip disorders - relate to the aggravation of the pelvis 
injury incurred on active duty.      

Given the balance of positive and negative evidence, the 
Board cannot find that clear and unmistakable evidence is of 
record to rebut the second part of the presumption of sound 
condition analysis.  In other words, the Board cannot find 
that the veteran's preexisting injury was not aggravated by 
active service, or that the veteran's other claimed disorders 
of the back, leg, and hip, are not related to the in-service 
aggravation of the pelvis fracture.  Thus, the Board must 
assume, as a matter of law in this case, that it is a fact 
that the veteran aggravated his pelvis injury while in 
service, and incurred residuals from this injury as a result 
of this aggravation.    


ORDER

Entitlement to service connection for residuals of pelvic 
fracture with complications is granted.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


